DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For both claims, the relationship between the entries and flags in relation to the replaced storage unit is unclear and it is not understood.  Clarification of the claimed limitations is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fore et al. [US 2003/0188101].
Claim 1, Fore et al. discloses the method for managing storage units, comprising: if it is determined that a first metadata storage unit for storing metadata of a plurality of storage units fails, allocating a second metadata storage unit for replacing the first metadata storage unit from a storage resource pool [Abstract], wherein the metadata is read into a memory before the failure occurs, and first metadata of the first metadata storage unit is recorded in configuration information indicating a valid metadata storage unit [valid data is mirrored or compacted into spare or other storage, par. 0014]; recording second metadata of the second metadata storage unit in the configuration information [table tracking, par. 0054]; storing the metadata in the memory into the second metadata storage unit; and replacing the first metadata storage unit with the second metadata storage unit by validating the second metadata and invalidating the first metadata in the configuration information [par. 0056-0058].
Claim 2, Fore et al. discloses the method of claim 1, wherein the storage resource pool comprises a plurality of disks, each of the disks is divided into a plurality of disk slices, the first metadata storage unit comprises a first set of disk slices from a first set of disks in the plurality of disks, and allocating the second metadata storage unit from the storage resource pool [stripe units, par. 0050] comprises: selecting, from the plurality of disks, a second set of disks different from the 
Claim 3, Fore et al. discloses the method of claim 2, wherein the first metadata records corresponding positions of the first set of disk slices in the plurality of disks, and recording the second metadata in the configuration information comprises: generating the second metadata to record corresponding positions of the second set of disk slices in the plurality of disks; and recording the generated second metadata in the configuration information [par. 0056-0058].
Claim 4, Fore et al. discloses the method of claim 2, wherein the configuration information is stored on at least one of the plurality of disks, and recording the second metadata in the configuration information comprises: reading the configuration information from the at least one disk into the memory; and recording the second metadata in the configuration information in the memory [storage of data for updated stripe, par. 0054].
Claim 5, Fore et al. discloses the method of claim 4, further comprising: storing the configuration information in the memory into the at least one disk in response to the second metadata in the configuration information being validated and the first metadata being invalidated [table par. 0054].
Claim 8, Fore et al. discloses the method of claim 1, wherein the metadata indicates corresponding states of the plurality of storage units, and the method further comprises: determining a storage unit associated with the first set of disks from the plurality of storage units; if it is determined that the storage unit fails, modifying the metadata in the memory to indicate that the storage unit fails; and storing the modified metadata in the second metadata storage unit [par. 0058].
Claims 9-13, 16-17 are rejected using the same rationale as that of claims 1-5 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133